ON REHEARING GRANTED
LILES, Judge.
In this case on June 9, 1971, this court handed down its opinion affirming the trial court’s refusal to give a charge on a lesser included offense wherein the appellant was convicted pursuant to F.S. § 849.09(1) (d), F.S.A. and F.S. § 849.09 (2), F.S.A. Subsequent to the rendition of this opinion, appellant filed a petition for rehearing. While this petition was pending the case of Anderson v. State of Florida, Fla.App., 255 So.2d 550, was orally argued before a different panel of this court. That panel which consists of Judges McNulty, Pierce and Mann decided exactly opposite to the opinion in Fernandez v. State. The panel in Fernandez v. State consists of Judge Pierce, Judge Mann and me. Therefore, for this court to be consistent, the petition for rehearing is hereby granted and the case is reversed on the authority of Anderson v. State, supra, and remanded for a new trial.
PIERCE, C. J., and MANN, J., concur.